PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/248,842
Filing Date: 16 Jan 2019
Appellant(s): Techfields Pharma Co., Ltd.



__________________
Wansheng Jerry Liu, PhD, J.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 25, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Notes: Application 14/542,486 is the parent case of current application 16/248,842, and there was a Board decision of 14/542,486 mailed on 02/11/2020.

	Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 51, 53-57 and 71 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al (WO 2005/030331 A1) in view of Zhang (CN 1883481A, machine translation obtained from Espacenet, cited in a previous Office Action); Trivedi et al (Eur J Pharm Sci, 1996; 4:109-116); Jarvinen et al (Pharmaceutical Sciences Encyclopedia: Drug Discovery, Development, and Manufacturing, 2010, ed. Shayne C. Gad, pages 1-64); Digenis et al ("Drug latentiation." Concepts in Biochemical Pharmacology. Springer, Berlin, Heidelberg, 1975. 86-112, cited in a previous Office Action); Yu (US 2010/0040548 A1, cited in a previous Office Action) and Hwang et al (US 6,451,815 B1, cited in a previous Office Action).
Lane teaches combination antihistamine medication (title); a pharmaceutical composition comprising a pharmaceutical excipient, an antihistamine and a drug composition comprising a leukotriene blocker (claim 1), wherein the antihistamine drug is fexofenadine (claim 8) and the leukotriene blocker is zileuton and montelukast (claim 7).  Lane teaches fexofenadine is a preferred antihistamine [00019]; and preferred leukotriene blockers include zileuton and montelukast [0006].  Moreover, Lane teaches seasonal allergic rhinitis (SAR) and perennial allergic rhinitis (PAR) are inflammatory conditions of the upper respiratory system; although avoidance of the allergen is the cornerstone of conventional therapy, this is not always possible; medical therapy is often added for those patients who are still symptomatic; medical therapy traditionally has relied on systemic antihistamines taken orally, although a newer antihistamine, azelatine, is delivered by nose spray; nasally administered steroids also are used in treating these conditions; they are particularly beneficial in preventing or dampening the allergic response; other compounds, such as ipratropium, chromolyn, topical and systemic decongestants, leukotriene blockers such as zileuton and montelukast and systemic steroids have thus far demonstrated limited roles in therapy when used alone [0003].
Lane does not teach the montelukast is the elected montelukast HPP; that the fexofenadine is the elected fexofenadine isopropyl ester; or that zileuton is zileuton HPP.
However, Zhang teaches leukotriene receptor antagonists of chemical formula I have poor solubility in water, especially the chemical formula II, Montelukast and its salts, as shown in the results of Comparative Example 1, the water poor solubility [0015].  
Trivedi teaches zileuton is poorly soluble in water (page 110, left, 1st full paragraph) and has the structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Digenis teaches in 1958, Albert first introduced the term “prodrug”; the term describes pharmacologic agents that undergo biotransformation producing substances which combine with receptors; HARPER (1959, 1962) has used the term "latentiation" to describe the alteration of drugs to derivatives from which parent drugs are regenerated by enzymatic attack (page 86, 1st paragraph); the nature of the carrier Group C is obviously expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.) and its rate of enzymatic and non-enzymatic cleavage (page 87, last paragraph); Table 2 lists a variety of types of pro drugs and potential prodrugs that have been investigated in vitro or in vivo with regard to their ability to undergo either enzymatic or nonenzymatic cleavage; the Table also lists the various carrier moieties "C" that could be attached to pharmacologically active compounds, thus reflecting some of the common chemical manipulations that can be utilized in designing prodrugs (page 92, 3rd paragraph); the most common chemical modification of a carboxylic acid is, of course, its conversion to its ester derivative; the selection of the appropriate alcohol moiety for the derivatization of a carboxylic acid drug often can be made on the basis of in vitro enzymatic experiments (page 92, 4th paragraph).  Digenis teaches N,N-diethylethanolamine as a prodrug carrier to form diethylaminoethylester prodrug of the active agent (Table 2).    Digenis teaches CARPENTER (1948) found that the dimethylaminoethyl ester (X = -CH2CH2NME3) of benzyl penicillin exhibited full activity in the plate bioassay due to its ready hydrolysis to free penicillin and the amino-alcohol; a greater interest was generated toward these derivatives when the dialkylamino ethyl esters, in particular the hydroiodide of the diethylamino homologue of penicillin (X = -CH2CH2NEt2) (Estopen), were found to exhibit more pronounced selective accumulation than procaine penicillin in inflamed lung tissue of experimental animals; furthermore when Estopen was tested on human subjects, it gave rise to prolonged effective levels of penicillin in their sputa (page 96, 1st paragraph).
Likewise, Jarvinen teaches prodrugs are commonly derived from existing hydroxyl groups on the parent drug molecule, usually by ester formation (page 15, last paragraph); N,N-diethyl glycinyl is an example of promoieties for hydroxyl groups (page 16, Fig. 10); water-soluble prodrugs are commonly obtained as phosphates, succinates, or amino acid esters of the hydroxyl group (page 16, 1st paragraph); amino acid esters, which are substrates for endopeptidases in vivo, are also considered as suitable promoieties that improve aqueous solubility (page 16, last paragraph); and amino acid derivatives such as N-propyl-, N,N-dimethyl, and diethyl glycine esters, 4-morpholinoacetate, and methyl-1-pirperazinoacetate were freely water-soluble and their half-lives for bioconversion were less than 30 min (page 17, 1st paragraph).  N,N-diethyl glycinyl is the same as N,N-diethylaminoethyl ester promoiety:

    PNG
    media_image3.png
    296
    414
    media_image3.png
    Greyscale

Moreover, Yu teaches high penetration prodrugs (HPP) of Structure L-1 (claim 9 and [0120]):
 
    PNG
    media_image4.png
    96
    219
    media_image4.png
    Greyscale

wherein F is a functional F is a functional unit of a HPP having a structure including FP-1:
 
    PNG
    media_image5.png
    299
    540
    media_image5.png
    Greyscale
,
FP-22:

    PNG
    media_image6.png
    389
    690
    media_image6.png
    Greyscale
 ,

FI-7:

    PNG
    media_image7.png
    233
    569
    media_image7.png
    Greyscale
 ,
FI-12
 
    PNG
    media_image8.png
    274
    582
    media_image8.png
    Greyscale
,
FS-14:

    PNG
    media_image9.png
    364
    377
    media_image9.png
    Greyscale
 , and
FT-9:

    PNG
    media_image10.png
    512
    592
    media_image10.png
    Greyscale

 
wherein L1, L2, and L4 are nothing [0077]; and T is a transportational unit of a HPP and includes Structure W-1:

    PNG
    media_image11.png
    130
    622
    media_image11.png
    Greyscale
 
wherein R includes substituted and unsubstituted alkenyl and R2 includes substituted and unsubstituted alkyl (claim 8), including Example 15:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

which is sprayed into the mouth of the patient twice per day [0239].   Thus, Yu establishes that N,N-diethylaminoethyl ester hydrochlorides is a suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.
	Hwang teaches fexofenadine and its derivatives (Title); a piperidinoalkanol antihistamine of formula (I):

    PNG
    media_image13.png
    486
    721
    media_image13.png
    Greyscale

wherein R is hydrogen or C1-C6 alkyl (col 2, lines 65-col 3, line 18); and the term “C1-C6 alkyl” refers to a saturated hydrocarbyl radical of straight or branched chain configuration of from 1 to 6 carbon atoms, specifically included within the scope of the term “C1-C6 alkyl” are the hydrocarbyl radicals including isopropyl (col 3, lines 21-25).  A compound of formula (I) wherein R is isopropyl reads on the elected fexofenadine isopropyl ester.  Antihistamines, such as the compounds of Formula I, are thus well known and effective treatment for allergic reactions in patients (col 4, line 54-56); the term “allergic reaction” refers to a histamine-mediated allergic disease, such as, for example, seasonal allergic rhinitis (col 4, lines 42-44).  A compound of formula (I) is fexofenadine (col 3, line 66-col 4, line 2); fexofenadine as the hydrochloride salt is used as the active ingredient in the antihistamine known as Allegra™; Allegra is indicated for the treatment of allergic rhinitis (col 4, lines 3-7). Thus, Hwang teaches fexofenadine isopropyl ester is a fexofenadine derivative useful for the treatment of allergic rhinitis.
As such, since Lane teaches a pharmaceutical composition comprising a combination antihistamine medication an antihistamine, fexofenadine, and a leukotriene blocker including zileuton and montelukast; since Zhang teaches montelukast is very poorly soluble in water; since Trivedi teaches zileuton is poorly soluble in water; since Digenis teaches in prodrug formation the nature of the prodrug moiety is expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.), that N,N-diethylaminoethyl ester is a known prodrug carrier (prodrug moiety), and that a carboxylic acid is a common site of chemical modification for designing prodrugs; since Jarvinen teaches prodrugs are commonly derived from existing hydroxyl groups on the parent drug molecule, usually by ester formation and N,N-diethyl glycinyl is an example of promoieties for hydroxyl groups; and since Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to 1) modify montelukast moiety to comprise a N,N-diethylaminoethyl ester promoiety including a N,N-diethylaminoethyl ester hydrochloride promoiety at the carboxyl acid position; to 2) modify the zileuton moiety to comprise N,N-diethylglycinate hydrochloride at the hydroxyl position with an expectation of success, since the prior art establishes that N,N-diethylaminoethyl ester/ N,N-diethylglycinate hydrochloride is a promoiety for producing prodrugs commonly derived from existing carboxylic acid and hydroxyl groups; is known to exhibit pronounced and prolonged effectiveness of a parent compound; to improve solubility, and is suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  
Furthermore, it would have been prima facie obvious for a person of ordinary skill in the art to 3) substitute one functional equivalence (any fexofenadine derivative) for another (fexofenadine isopropyl ester) with an expectation of success, since the prior art establishes that both function in similar manner.
Taken together, all this would result in the practice of the method of claims 51, 53-57 and 71 with a reasonable expectation of success.


(2) Response to Argument
Appellant argues:
Lane is not enabling and does not teach a relevant pharmaceutical composition.  Lane is non-enabling prior art, because it discloses no data whatsoever to support the speculative “combination antihistamine medication” it allegedly teaches.  The so-called “Examples” of “Exemplary Combination Medication” in Lane are shown in Tables I-III, which merely list a variety of randomly selected pairs of “antihistamines” with other agents without any support or rationale; nor does Lane disclose any method or process to make those “combination medication”; given the poor solubilities of various drug molecules, for example, Montelukast and Zileuton (infra), preparation of the alleged “Combination Medication” may not be practicable, at least not as straightforward as Lane seems to suggest.  Moreover, entirely speculative, Lane put forth many imaginative combinations of different drug molecules together, but provided no evidence whatsoever to show those compositions would work as intended.  Lane discloses neither any pharmaceutical compositions actually made nor any methods to prepare them. Based on such flimsy “disclosure,” without any data support, a person of ordinary skill in the art has not even been afforded an opportunity to assess whether Lane’s compositions could actually work, let alone a “reasonable expectation of success” about the instantly claimed invention in view of the other references cited.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.  In the instant case, as set forth above, Lane teaches combination formulations comprising an antihistamine and a leukotriene blocker (claim 1), wherein the antihistamine is fexofenadine (claim 8) and the leukotriene blocker is zileuton and montelukast (claim 7).  Moreover, Lane teaches zileuton and montelukast are used for dampening the allergic response in seasonal allergic rhinitis and perennial allergic rhinitis but have limited roles in therapy when used alone.  Thus, Lane clearly suggests these agents should be utilized in combination with other agents useful for treating seasonal allergic rhinitis and perennial allergic rhinitis.  Moreover, Lane clearly establishes that zileuton and montelukast are known leukotriene blockers used in treating seasonal allergic rhinitis and perennial allergic rhinitis.  Thus, there is a sufficient disclosure in the teachings of Lane that there is a presumption of operability.  Applicant has not provided sufficient evidence to rebut the presumption of operability.

	Appellant argues:
Lane does not teach a relevant pharmaceutical composition.  Lane does not teach any pharmaceutical composition comprising any combination of the corresponding parent drug molecules, that is, Lane does not teach any pharmaceutical composition comprising both montelukast and fexofenadine, or both zileuton and fexofenadine, or both montelukast and zileuton, let alone a combination of all the three components: montelukast, zileuton, and fexofenadine.  Contrary to the assertion in the Office Action, Lane does not disclose any composition containing both montelukast and zileuton; nor does it disclose a combination containing either montelukast or zileuton with fexofenadine. The Office’s assertion on Lane’s teaching of a montelukast-zileuton-fexofenadine ternary composition is tantamount to an assertion that any and all combinations of an antihistamine agent with any number of other agents listed on pages 6-7 of Lane is obvious simply because Lane lists them, despite its pure speculative nature. It is notable that Lane lists at least 28 antihistamine agents, 8 classes of specified agents (namely steroids, leukotriene blockers or modifiers, mast cell stabilizers, nonsteroidal anti-inflammatory drugs, decongestants, phosphodiesterase inhibitors, anti-IgE agents, and anticholinergic agents) and respective examples, and additionally another omnibus “coverall” agent (“any drug known to be useful in the treatment of allergic or non-allergic rhinitis”), which would include relevant existing and future unknown agents. These speculative “disclosures” could encompass millions of combinations, yet without any data support whatsoever to show any of them could work. Because Lane seemingly attempts to “teach” all possible compositions, yet without any data support, Appellant submits that it teaches none.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Lane does not explicitly teach a combination of montelukast, zileuton, and fexofenadine.  However, Lane does teach a topical pharmaceutical composition comprising an antihistamine drug and a leukotriene blocker (claims 1 and 7).   zileuton and montelukast are 2 of 4 leukotriene blockers explicitly disclosed.  Moreover, Lane explicitly discloses 29 combinations (see Table III, page 11), of the 29 combinations fexofenadine is included in 5 explicitly named combinations including a combination with the leukotriene blocker zafirlukast.  Thus, fexofenadine is exemplified as a preferred antihistamine in the disclosed combinations and is also taught to be combined with leukotriene blockers.  Thus, one of ordinary skill in the art could easily envisage a combination comprising fexofenadine, montelukast, and zileuton from the teachings of Lane.


Appellant argues:
No motivation would have existed to make the montelukast prodrug and/or the zileuton prodrug.  Zhang, Digenis and Yu provide no motivation for making the montelukast prodrug.  The Office argues that because Zhang discloses poor water solubility of montelukast and its sodium salt, and Digenis and Yu disclose prodrugs, though of entirely different drug molecules, a person of ordinary skill in the art would be motivated to combine the references by applying the teachings of prodrugs in Digenis and Yu to Zhang, to prepare the montelukast prodrug to improve its water solubility. However, the Office has failed to establish that Digenis or Yu teaches that the prodrug form would improve water solubility over the carboxylic acid or sodium salt. In fact, Zhang raised, and sought to solve, a very different issue from the one solved by the present invention. Zhang’s issue was how to prepare a stable aqueous solution of montelukast sodium salt for oral administration, which Zhang did solve the problem by using a buffer solution without giving any hints or motivation for a person skilled in the art to prepare a prodrug as a potential solution.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner acknowledges that Zhang does not explicitly teach the examined Montelukast HPP.  The teachings of Zhang were relied upon to establish that it was known in the art that compositions comprising montelukast were known in the art and that montelukast is poorly soluble in water.  As set forth above, since (i) Zhang teaches a composition comprising montelukast, ethanol, and water and that montelukast is very poorly soluble in water; since (ii) Digenis teaches in prodrug formation the nature of the prodrug moiety is expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.) and that N,N-diethylaminoethyl ester is a known prodrug carrier (prodrug moiety); and since (iii) Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to modify montelukast moiety to comprise a N,N-diethylaminoethyl ester promoiety including a N,N-diethylaminoethyl ester hydrochloride promoiety at the carboxyl acid position. There is an expectation of success with the modification since the prior art establishes that N,N-diethylaminoethyl ester is a promoiety for producing prodrugs commonly derived from existing carboxylic acid groups; is known to exhibit pronounced and prolonged effectiveness of a parent compound; and is suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.
Appellant argues:
There is no such thing as a universally applicable prodrug system, the N,N-diethylaminoethyl ester promoiety is not an exception. One should not interpret the disclosures of Digenis and Yu to be applicable to any and all types of drug molecules containing a carboxyl group regardless of the remaining specific structural features.  According to the Office, Digenis teaches that common chemical manipulations can be utilized in designing prodrugs, with the most common chemical modification of a carboxylic acid being its conversion to an ester. Allegedly, the selection of an appropriate alcohol moiety for esterification can be made on the basis of in vitro enzymology experiments, and Digenis teaches N,N-diethylaminoethyl ester prodrugs of an active agent. Montelukast and benzylpenicillin (penicillin G) are completely different chemical structures having very different physical properties, and specifically, very different LogP values and corresponding water solubilities. Montelukast is notoriously insoluble (as indicated by Zhang), whereas penicillin G is a much more soluble molecule, designated as “slightly soluble.” Therefore, although as a “rule of thumb” the generalizations of Digenis’s review might be useful, it is clear that application to specific drug molecules to form prodrugs using a relatively small molecular weight handle such as -CH2CH2Net2, in either its free base or salt form, would not be straightforward. Indeed, in the present case, with a million-fold difference in partitioning properties, and a large difference in solubility properties, one of ordinary skill in the pharmaceutical art would not expect the transference of any benefit observed with a penicillin G prodrug molecule to a corresponding Montelukast prodrug molecule.  The same arguments can be made for the teachings of Yu.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Digenis and Yu establish a known method of design of prodrugs which is a known method of improving drug properties in a formulation.  As set forth above, Digenis establishes that diethylaminoethyl ester prodrug formation is expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.) and that N,N-diethylaminoethyl ester is a known prodrug carrier (prodrug moiety).  As set forth above, Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to modify montelukast moiety to comprise a N,N-diethylaminoethyl ester promoiety including a N,N-diethylaminoethyl ester hydrochloride promoiety at the carboxyl acid position with an expectation of success, since the prior art establishes that N,N-diethylaminoethyl ester is a promoiety for producing prodrugs commonly derived from existing carboxylic acid groups; is known to exhibit pronounced and prolonged effectiveness of a parent compound; and is suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.
Appellant argues:
The compounds are independent and distinct because species drawn to chemical compositions and compounds are defined by a unique set of physical and chemical properties as stated in the Restriction Requirement.  In the Office action dated June 13, 2017, the Office rejected then-pending claims on the ground of containing “improper Markush grouping” allegedly because “Claims 19, 26, 27, 37, and 41 cite numerous genus of compounds that encompass a wider variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.” Included in the “different chemical compounds that do not share any single structural similarity between the species” are Structure LRA-1, Structure FP-6, and Structure FP-83.  Here in the Office Action, the Office apparently has taken a contradictory position that penicillin prodrugs such as Structure FP-6 and Structure FP-83, or similar compounds, allegedly disclosed in Digenis and Yu would provide motivation to modify the montelukast sodium salt of Zhang to make the similar prodrug and render the latter obvious.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the restriction set forth on March 18, 2019, set forth a formulation species election requirement.  The Examiner acknowledges that chemical compositions and compounds are independent and distinct because species drawn to chemical compositions and compounds are defined by a unique set of physical and chemical properties, which requires a separate search for each individual compound.  It is not the Examiner’s position that these compounds have the same properties. As set forth above, Digenis establishes that diethylaminoethyl ester prodrug formation is expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.) and that N,N-diethylaminoethyl ester is a known prodrug carrier (prodrug moiety).  As set forth above, Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to modify montelukast moiety to comprise a N,N-diethylaminoethyl ester promoiety including a N,N-diethylaminoethyl ester hydrochloride promoiety at the carboxyl acid position with an expectation of success, since the prior art establishes that N,N-diethylaminoethyl ester is a promoiety for producing prodrugs commonly derived from existing hydroxyl groups; is known to exhibit pronounced and prolonged effectiveness of a parent compound; and is suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.
With regard to the argument now withdrawn rejection on the ground of containing “improper Markush grouping,” the Examiner notes that the previously examined claims of September 28, 2020 were directed to a composition comprising one or more compounds selected from a compound of structure LRA-1 and a compound of Structure 5-LI-1.  Thus, Structure LRA-1:

    PNG
    media_image14.png
    551
    982
    media_image14.png
    Greyscale

and Structure 5-LI-1:

    PNG
    media_image15.png
    477
    786
    media_image15.png
    Greyscale
 
were set forth as alternative embodiments in Markush Grouping.  As set forth in the Office Action mailed December 21, 2020, these compounds encompass a wide variety of chemical species that do not share any single structural similarity between the species.  The Examiner notes that in the Patent Trial and Appeal Board decision dated February 11, 2020 in US Patent Application No 14/542,486, from which the instant case is a divisional application, the Board affirmed the rejection on the grounds of Improper Markush based on the same alternative embodiments.  The Examiner further notes that the instant claims no longer present the Structures of LRA-1 and Structure 5-LI-1 as alternative embodiments.  The claims were amended to “A pharmaceutical composition comprising one or more compounds of Structure LRA-1 and one or more compounds of Structure 5-LI-1.  Thus, the claims require both a compound of Structures of LRA-1 and Structure 5-LI-1 and thus no longer encompass an Improper Markush Grouping.

Appellant argues:
The asserted teachings of Trivedi and Jarvinen do not provide motivation for a person of ordinary skill in the art to make the zileuton prodrug as a component of the pharmaceutical composition instantly claimed, or even if such motivation had existed, the references would not support a reasonable expectation of success.  Zileuton is an N-hydroxyurea compound, which falls into a unique class of compounds distinct from all the drug molecules disclosed in Jarvinen. Jarvinen describes prodrugs of various drug molecules as primary or secondary aliphatic alcohols, but none of them is an N-hydroxyurea, or otherwise structurally similar to zileuton.  A person of ordinary skill in the art could expect neither the hydroxyl group on a urea nitrogen to have a similar reactivity to that of an aliphatic alcohol nor the resultant product, even if it could be formed, to behave like an ester formed from an alcohol, that is, to be hydrolyzed back to the parent drug molecule under the physiological conditions.  Rather, the skilled artisan would have reasonably expected the N-hydroxyurea moiety to exhibit different reactivity patterns relative to, for example, an aliphatic alcohol or a phenol, owing to differences in the fundamental chemical properties and characteristics associated with these reactive groups. For example, the skilled artisan would have understood that, relative to the functional groups described in Jarvinen, the hydroxyl (O—H) group of an N-hydroxyurea exists in a different steric environment and would be substantially less nucleophilic than an alcohol hydroxyl due to the substantially higher electronegativity of the nitrogen than the carbon – examples of only some of the many factors that would influence its behavior in the chemical reactions involved in prodrug synthesis.  For the same reason, the N-O bond in the hydroxyl urea is also substantially weaker than the C-O bond, while the proposed “esterification” of the hydroxy! group in the hydroxyl urea moiety would weaken the N-O bond further, thus making the compound unstable, for example, prone to elimination of a carboxylic acid to form a more stable imine (C=N) compound under the physiological (acidic) conditions.  To say the least, the Office’s assertion is predicated upon a proposed modification of this N-hydroxyurea moiety, but these references fail to teach or suggest the chemical modification of any compound comprising an N-hydroxyurea moiety. Again, the Office has disregarded the distinctions between zileuton (an N-hydroxyurea) and the compounds that are the subject of Jarvinen (i.e., aliphatic alcohols) entirely in making the obviousness assertion. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In a review of Jarvinen, Jarvinen teaches prodrugs for hydroxyl groups include N,N-Diethyl glycinyl and that these prodrugs are commonly derived from existing hydroxyl groups (i.e. X-OH, and X does not have to be a carbon atom) on the parent drug usually by ester formation (page 15, last paragraph and Fig. 10), and nothing in the teachings of Jarvinen require that the parent drug is an aliphatic alcohol.  Appellants appear to be incorporating their own interpretation of the teachings of Jarvinen.  The teachings of Jarvinen do not teach the compound must be aliphatic only that the parent drug contain a hydroxyl group.  In this regard, Appellant has not provided sufficient evidence to support the assertion that the hydroxyl group of zileuton (i.e. the N-OH bond) cannot form a hydroxyl prodrug similar to the chemical reaction of an aliphatic alcohol (i.e. the C-OH bond) forming a hydroxyl prodrug. 
  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image16.png
    358
    455
    media_image16.png
    Greyscale

						Zileuton HPP
Examples of promoieties for hydroxyl groups are taught by Jarvinen et al. (page 16, Figure 16, copied below). It is worth noting that the bio-labile linkages indicated in Figure 10 of Jarvinen et al. corresponds to the bonding between O (oxygen) and H (hydrogen) in the -OH functional group, which does not involve any change in electronegativity of C-O bond or N-O bond as Appellant argued.

    PNG
    media_image17.png
    889
    1148
    media_image17.png
    Greyscale

Appellant suggests that other factors are involved in the formation of the hydroxyl prodrug but does not provide any data to support that these factors would not be expected to formulate the zileuton prodrug suggested by the prior art.

Appellant argues:
The Office asserts that “it would have been prima facie obvious for a person of ordinary skill in the art” to “modify the zileuton moiety to comprise N,N-diethylglycinate hydrochloride at the hydroxyl position with an expectation of success, since the prior art establishes that N,N-diethylaminoethyl ester/N,N-diethylglycinate hydrochloride is a promoiety for prodrugs commonly derived from existing carboxylic acid and hydroxyl groups.”  However, the zileuton prodrug is not even an “ester”, because there is no such thing as a “urea ester”, only an “alkyl ester” or “aryl ester’, or the like. To say the least, the Office has failed to provide any reference to show that such “ester” as in the zileuton prodrug (see below) even exists.  Therefore, a person of ordinary skill in the art would not have had motivation to combine the teachings of the cited art in the manner asserted in the Office Action. Without the hindsight benefits of the present application, the asserted motivation to prepare a zileuton prodrug as the commonly known esterification of an aliphatic alcohol disclosed in Jarvinen is not supported by the references in view of general chemical knowledge in the field.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that in the Patent Trial and Appeal Board decision dated February 11, 2020 in US Patent Application No 14/542,486, from which the instant case is a divisional application, the Board affirmed that the zileuton prodrug of the instant claims was obvious in view of the teachings of Trivedi and Jarvinen.  The board concluded that it would have been obvious to a person of ordinary skill in the art to modify zileuton by forming the N,N-diethyl glycine ester at the hydroxyl group resulting in the elected zileuton species, which is identical to the zileuton HPP of the instant claims.  As set forth above, since Trivedi teaches zileuton is poorly soluble in water; since Digenis teaches in prodrug formation the nature of the prodrug moiety is expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.), that N,N-diethylaminoethyl ester is a known prodrug carrier (prodrug moiety), and that a carboxylic acid is a common site of chemical modification for designing prodrugs; since Jarvinen et al. teaches prodrugs are commonly derived from existing hydroxyl groups on the parent drug molecule, usually by ester formation and N,N-diethyl glycinyl is an example of promoieties for hydroxyl groups; and since Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to 1) modify the zileuton moiety to comprise N,N-diethylglycinate hydrochloride at the hydroxyl position with an expectation of success, since the prior art establishes that N,N-diethylaminoethyl ester/ N,N-diethylglycinate hydrochloride is a promoiety for producing prodrugs commonly derived from existing carboxylic acid and hydroxyl groups; is known to exhibit pronounced and prolonged effectiveness of a parent compound; to improve solubility, and is suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  
Appellant argues:
Even assuming arguendo that the skilled artisan had a motivation to combine the teachings of Trivedi and Jarvinen, their combined disclosure would have led the skilled artisan away from the claimed invention. Trivedi makes clear that one of its goals was “arriving at a solvent composition which optimizes both solubility and chemical stability.”  Consistent with this, Trivedi describes rate constants for the degradation of zileuton in different compositions (including compositions comprising water), discusses the corresponding trends observed, and identifies certain hydrolytic degradation products.   The skilled artisan would thus understand that Trivedi places a significant emphasis on compositions and formulations of zileuton wherein its chemical stability is maximized.  On the other hand, Jarvinen cautions its reader against risks of decreased chemical stability resulting from prodrug formation, including the structural modification proposed in the Office Action. The person having ordinary skill in the art would understand that N,N-diethyl glycine ester is an example of an a-amino acid ester. Thus, Jarvinen plainly identifies the diethyl glycinyl ester promoiety as one that suffers from reduced chemical stability. Further still, Jarvinen also highlights the instability of α-amino acid esters (such as N,N-diethyl glycine ester) in an aqueous solution. The skilled artisan, with the teachings of Jarvinen, would have considered this point particularly relevant in the context of Trivedi, which studied compositions comprising water in great detail.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123.II. states:
"A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Trivedi does not teach or suggest that N,N-diethyl glycine ester moiety, results in reduced chemical stability of zileuton.  Trivedi establishes that N,N-diethyl glycine ester moiety modification of a hydroxyl is a known method for producing prodrugs of a parent compound.  Moreover, Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  Thus, it was well known in the art that N,N-diethylglycine modifications of a parent compound was a known method of producing a prodrug of a parent compound to improve solubility compared to the parent compound and wherein the prodrug hydrolyzes to the parent compound and a pharmacologically inactive N,N-diethylglycine. 


Appellant argues:
The alleged teaching of Hwang is of no consequence.  The Office Action cites Hwang as it allegedly teaches fexofenadine and derivatives and that “fexofenadine isopropyl ester is a fexofenadine derivative useful for the treatment of allergic rhinitis.” Even assuming the assertion is true, Hwang is of no consequence with regard to the teaching of the present invention, since Hwang in combination with all the other references cited would not remedy the deficiencies of the primary reference Lane at least for the same reasons as explained above.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Appellant has not independently argued the merits of the rejection in view of Hwang.  Arguments regarding Lane have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Appellant argues:
The rejection should be reversed because the combination of references does not provide a reasonable expectation of success. Obviousness requires a reasonable expectation of success.  In the present case, even if a person of ordinary skill in the art would have been motivated to modify Lane and prepare prodrugs of the various components disclosed, the skilled artisan would not have had a reasonable expectation of success, because, first, Lane does not teach a pharmaceutical composition comprising the parent drug molecules of montelukast, zileuton, and fexofenadine, or any two of them. Second, Lane does not disclose any data whatsoever to support that the combination of the parent drugs would work as intended. Third, even assuming Lane taught a pharmaceutical composition comprising the parent drug molecules of montelukast, zileuton, and fexofenadine, as asserted in the Office Action, the teachings of Zhang and Trivedi about the poor water solubility of montelukast and zileuton would undermine a claim that Lane’s speculative pharmaceutical composition comprising montelukast and/or zileuton has an expectation of success to a person or ordinary skill in the art. Moreover, as explained above, given the very different structures between montelukast and those disclosed in Digenis and Yu, and between zileuton and those disclosed in Trivedi and Jarvinen, even assuming all the teachings of the references asserted in the Office Action were true, a person of ordinary skill in the art would not have a reasonable expectation of success about the pharmaceutical composition instantly claimed.  In fact, Lane does not even disclose or teach how such “combination medication” could be made in view of the poor solubility of montelukast and zileuton taught by Zhang and Trivedi, which is propounded by the Office. Instead, the asserted teachings of poor solubility of montelukast and zileuton by Zhang and Trivedi, respectively, would only support a conclusion that Lane’s proposed “combination medication” as asserted in the Office Action would not work as intended. In other words, Zhang and Trivedi contradict with, instead of remedying the deficiencies of, Lane in respect of the alleged teaching of the present invention.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Lane does not explicitly teach a combination of montelukast, zileuton, and fexofenadine.  However, Lane does teach a topical pharmaceutical composition comprising an antihistamine drug and a leukotriene blocker (claims 1 and 7).   zileuton and montelukast are 2 of 4 leukotriene blockers explicitly disclosed.  Moreover, Lane explicitly discloses 29 combinations (see Table III), of the 29 combinations fexofenadine is included in 5 explicitly named combinations including a combination with the leukotriene blocker zafirlukast.  Thus, fexofenadine is exemplified as a preferred antihistamine in the disclosed combinations and is also taught to be combined with leukotriene blockers.  Thus, one of ordinary skill in the art could easily envisage a combination comprising fexofenadine, montelukast, and zileuton from the teachings of Lane.  As set forth above, Lane suggests a pharmaceutical composition comprising a combination antihistamine medication an antihistamine, fexofenadine, and a leukotriene blocker including zileuton and montelukast, and that the combinations are useful for treating allergic rhinitis.  As set forth above, Zhang teaches montelukast is very poorly soluble in water and Trivedi teaches zileuton is poorly soluble in water.  As set forth above, Digenis teaches in prodrug formation the nature of the prodrug moiety is expected to influence the physicochemical properties of drug A (such as solubility, rate of dissolution, distribution between hydrophilic and hydrophobic sites, absorption rates, etc.), and that N,N-diethylaminoethyl ester is a known prodrug carrier (prodrug moiety).   As set forth above, Jarvinen teaches prodrugs are commonly derived from existing hydroxyl groups on the parent drug molecule, usually by ester formation and N,N-diethyl glycinyl is an example of promoieties for hydroxyl groups.  As set forth above, Yu establishes that N,N-diethylaminoethyl ester hydrochlorides are suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to 1) modify montelukast moiety to comprise a N,N-diethylaminoethyl ester promoiety including a N,N-diethylaminoethyl ester hydrochloride promoiety at the carboxyl acid position; to 2) modify the zileuton moiety to comprise N,N-diethylglycinate hydrochloride at the hydroxyl position with an expectation of success, since the prior art establishes that N,N-diethylaminoethyl ester/ N,N-diethylglycinate hydrochloride is a promoiety for producing prodrugs commonly derived from existing carboxylic acid and hydroxyl groups; is known to exhibit pronounced and prolonged effectiveness of a parent compound; to improve solubility, and is suitable transportational unit to form high penetrating prodrugs of compounds having a wide range of structural variability for administration orally.  It would have been prima facie obvious for a person of ordinary skill in the art to 3) substitute one functional equivalence (any fexofenadine derivative) for another (fexofenadine isopropyl ester) with an expectation of success, since the prior art establishes that both function in similar manner.  Furthermore, the skilled artisan would have had a reasonable expectation of success that by combining the montelukast prodrug, the zileuton prodrug, and the fexofenadine isopropyl ester, one would arrive at a combination useful for treating allergic rhinitis since each parent compound has been taught in the art to be useful for treating allergic rhinitis.


Appellant argues:
Even if the Office had met its burden to establish prima facie obviousness, it had been overcome by the unexpected and superior results in topical treatment of asthma and other pulmonary conditions with the pharmaceutical compositions instantly claimed.  Examples 3-8 and 12-13, 19-20, 22, and 27-28 show the effectiveness of topical treatment of asthma and other pulmonary conditions with the pharmaceutical compositions containing the prodrugs of montelukast, zileuton, in combination with other agents.  While Zhang’s liquid oral formulation, either a buffer solution or an emulsion, was expected to provide the desired therapeutic effects in the treatment of asthma, the present invention provides surprising results in treating asthma or other pulmonary conditions through topical administration by spraying a solution of the prodrug on the skin of a subject’s thorax portion.  It is surprising also because the relatively bulky molecule of montelukast prodrug showed a remarkable ability to penetrate biological barriers to reach the inflammation sites in the body.  Although Lane appears to claim the speculative pharmaceutical compositions disclosed as “topical” formulations, it is different from the topical formulation of the present invention. Lane’s composition would be applied “topically” to the nasal mucosa, eyes or ear canal, again without any data support, which is fundamentally different from the topical formulation applied to the skin around thorax as demonstrated in the present application.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, in a review Examples 3-8 and 12-13, 19-20, 22, and 27-28, it appears that Examples 3-8 contain the instantly elected montelukast HPP and the elected fexofenadine isopropyl ester in combination with 2 or more additional HPP drugs.  The Examiner notes that none of the combinations comprising elected montelukast HPP and the elected fexofenadine isopropyl ester appear to require an HPP of structure LRA-1 as required by the instant claims.  In a review of the instant specification, a combination comprising a montelukast HPP, fexofenadine isopropyl ester, and a zileuton HPP was not identified.  Thus, the data provided is not commensurate in scope with the instant claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                
                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.